 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    DEVIN A. WHITTIER,
10                          Plaintiff,
                                                                NO. C17-751RSL
11                  vs.
                                                                MINUTE ORDER
12    SEATTLE TUNNEL PARTNERS, et al.,
13                          Defendants.
14
            The following Minute Order is made and entered on the docket at the direction of the
15
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
16
            The trial date and any remaining pretrial deadlines are hereby STRICKEN pending the Court’s
17
     ruling on Defendant Seattle Tunnel Partners’ Motion for Partial Summary Judgment (Dkt. # 96). The
18
     Court will re-note the Motions in Limine.
19
            DATED this 21st day of May, 2019.
20

21                                                      /s/Kerry Simonds
                                                        by Kerry Simonds, Deputy Clerk
22                                                      To Robert S. Lasnik, Judge
                                                        206-370-8519
23

24

25

26

27

28   MINUTE ORDER
